Appeal by the People, as limited by their brief, from so much of an order of the County Court, Nassau County (Santagata, J.), dated August 3, 1984, as granted that branch of defendant’s motion which sought to vacate a judgment of the same court, rendered September 19, 1980, convicting him of grand larceny in the third degree, upon his plea of guilty, and imposing sentence.
Order reversed insofar as appealed from, on the law, defendant’s motion to the extent that it was to vacate the judgment of conviction denied, judgment reinstated and the matter is remitted to the County Court, Nassau County, for further proceedings (see, People v Salvato, 111 AD2d 773). Weinstein, J. P., Rubin, Lawrence and Kunzeman, JJ., concur.